*749MEMORANDUM OPINION
GOURLEY, District Judge.
Presently before the Court is a Motion of certain of the defendants requesting reconsideration of the Order of this member of the Court dated September 30, 1970, 317 F.Supp. 1070 denying the Motion of all defendants for costs, expenses and attorneys fees. In the Court’s Opinion filed with the aforesaid Order, it was concluded that defendants were precluded from recovering costs, expenses and attorneys fees incurred on appeal from the Order of this Court dated June 25, 1970, since the Order of the Court of Appeals specifically provided that each party was to bear his own costs of the appeal. Also, it was concluded that defendants’ requests for costs, expenses and attorneys fees incurred in this Court prior to the appeal were premature, since there had been no final determination of the merits of plaintiffs’ claim for injunctive relief.
Defendants’ filing the instant Motion for Reconsideration requested that this Court defer ruling upon the Motion until the Court of Appeals had acted upon defendants’ request therein for a clarification of its Order reversing the Order of this Court dated June 25, 1970. Upon consideration of defendants’ Motion for Clarification, the Court of Appeals denied the same on October 20, 1970. This decision of the Court of Appeals provides no basis for reconsideration here.
Defendants also assert as a basis for reconsideration the oral statements made by this member of the Court at a hearing conducted upon defendants’ Motions to Dismiss on September 22, 1970, wherein the Court indicated that it might favorably entertain the request of defendants for dismissal of plaintiffs’ claims for injunctive relief. For reasons stated in an Opinion filed on December 16, 1970, the Court has deemed it appropriate to retain jurisdiction of the claims for injunctive relief. However, even if the claims for injunctive relief had been dismissed, the dismissals would have been based upon an event occurring subsequent to the filing of the requests for preliminary injunctive relief, i. e. the return of the men to work. The Court fails to see how dismissals founded upon such changed circumstances could reflect upon the propriety of plaintiffs’ original requests for preliminary injunctions restraining work stoppages existing at the time of the filing thereof.
Accordingly, reconsideration will be denied. An appropriate order is entered.